

117 HR 1268 IH: Building COVID–19 Vaccine Confidence Act of 2021
U.S. House of Representatives
2021-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1268IN THE HOUSE OF REPRESENTATIVESFebruary 23, 2021Ms. Velázquez (for herself, Ms. Meng, Mr. Cohen, Mr. San Nicolas, Mr. Sires, Mr. Evans, Mr. Espaillat, Mr. Hastings, Mrs. Hayes, Mr. Jones, Mr. Nadler, Mr. Torres of New York, Mrs. Watson Coleman, Ms. Wilson of Florida, Ms. Strickland, Ms. Scanlon, Ms. Clarke of New York, Ms. Bourdeaux, Mrs. Carolyn B. Maloney of New York, and Mr. Carbajal) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of Health and Human Services to award targeted grants to State, Tribal, Territorial, and local health departments or nonprofit organizations in geographic locations with racial and ethnic minorities and other vulnerable populations disproportionately impacted by COVID–19 to disseminate information regarding the safety and efficacy of COVID–19 vaccines, and for other purposes.1.Short titleThis Act may be cited as the Building COVID–19 Vaccine Confidence Act of 2021.2.Health disparity-informed COVID–19 vaccine safety and efficacy public awareness campaign grants(a)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary), acting through the Director of the Centers for Disease Control and Prevention and in coordination with the Deputy Assistant Secretary for Minority Health and, as appropriate, with the directors of the relevant Offices of Minority health of the Department of Health and Human Services, the Director of the National Institute on Minority Health and Health Disparities, and the Director of the Indian Health Service, shall award grants to eligible entities to carry out evidence-based campaigns to disseminate COVID–19 vaccination information.(b)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall—(1)be a State, Tribal, Territorial, or local health department, an Urban Indian organization (as defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)), a nonprofit community-based organization, or a nonprofit faith-based organization; and(2)submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including demographic data on the entity’s COVID–19 vaccine campaign target.(c)Use of fundsEntities receiving a grant under this section shall use such grant funds to—(1)create multilingual and culturally appropriate messaging to disseminate scientific and evidence-based information related to COVID–19 vaccines;(2)provide information on where the COVID–19 vaccine can be obtained;(3)target racial and ethnic minority communities;(4)target communities with a COVID–19 Community Vulnerability Index higher than the national average;(5)increase awareness and knowledge of the safety and effectiveness of vaccines approved or authorized by the Food and Drug Administration for the prevention and control of COVID–19 and the benefit of receiving a COVID–19 vaccine;(6)increase awareness and knowledge of COVID–19, including countering stigma associated with COVID–19;(7)address vaccine skepticism in communities of color;(8)address COVID–19 vaccine misinformation;(9)address side effects after COVID–19 vaccination;(10)share information on the processes and policies that lead to vaccine development, licensure, manufacturing, and recommendations for use; and(11)other matters the Secretary determines necessary.(d)Prohibition on discriminationPrograms funded under this section shall not discriminate on the basis of actual or perceived sex, race, color, ethnicity, national origin, disability, sexual orientation, gender identity, or religion. Nothing in this section shall be construed to invalidate or limit rights, remedies, procedures, or legal standards available under any other Federal law or any law of a State or a political subdivision of a State, including the Civil Rights Act of 1964 (42 U.S.C. 2000a et seq.), title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), and section 1557 of the Patient Protection and Affordable Care Act (42 U.S.C. 18116).(e)Report to CongressNot later than 45 days after the date on which appropriated funds are made available to the Secretary under this section, the Secretary shall submit to Congress a report on how such funds have been used during such 45-day period and a plan for using any remaining funds within the next 45 days.(f)EvaluationThe Secretary shall—(1)conduct qualitative assessments regarding the campaign under this section; and(2)not later than one year after the date of enactment of this Act, prepare and submit to the Committee on Appropriations and the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Appropriations and the Committee on Energy and Commerce of the House of Representatives an evaluation of the campaign under this section.(g)Rule of constructionNothing in this Act shall be construed to limit an eligible entity from receiving a grant under this section for a population otherwise served by such organization with other Federal funds.(h)PrioritizationIn awarding grants under subsection (a), the Secretary shall give special consideration to eligible entities that have demonstrated a commitment to a targeted campaign to reach communities where the greatest health disparities have been identified with respect to testing access and rates of infections, hospitalizations, and deaths related to COVID–19.(i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000 for fiscal year 2022.